       Case 2:20-cr-00173-TOR          ECF No. 30   filed 08/26/21   PageID.71 Page 1 of 1

                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON


 1                                                                     Aug 26, 2021
 2                                                                          SEAN F. MCAVOY, CLERK
                            UNITED STATES DISTRICT COURT
 3                       EASTERN DISTRICT OF WASHINGTON
 4
 5   UNITED STATES OF AMERICA,                          No. 2:20-CR-00173-TOR-1
 6
                          Plaintiff,                    ORDER GRANTING
 7                                                      DEFENDANT’S EXPEDITED
 8                        v.                            MOTION TO MODIFY RELEASE
                                                        CONDITIONS
 9   JESSE JAMES DONOVAN,
10                                                      MOTIONS GRANTED
                          Defendant.                     (ECF No. 28, 29)
11
12
           Before the Court is Defendant’s Expedited Motion to Modify Conditions of
13
     Release, ECF No. 28. Defendant recites in his motion that neither the United
14
     States nor U.S. Probation oppose this request.
15
           Specifically, Defendant is requesting the Court no longer require electronic
16
     home monitoring.
17
           The Court finding good cause, IT IS ORDERED Defendant’s Expedited
18
     Motion, ECF No. 28, 29, is GRANTED. Special condition #28 of Defendant’s
19
     release conditions, ECF No. 23, requiring electronic monitoring is rescinded.
20
           All other terms and conditions of pretrial release not inconsistent herewith
21
     shall remain in full force and effect.
22
           IT IS SO ORDERED.
23
           DATED August 26, 2021.
24
25                                 _____________________________________
26                                           JOHN T. RODGERS
                                    UNITED STATES MAGISTRATE JUDGE
27
28



     ORDER - 1
